                  Case 7:20-cv-01430-CM Document 5 Filed 02/20/20 Page 1 of 1

              140 Grand Street · Suite 705 · White Plains · New York · I 060 I · (914 686- I 500 hone · (914) 487-5000 fax · www. ankwitt.com


                                                                                                                          Russell M. Yankwitt
                                                                                                                              Kathy S. Marks
                                                                                                                           Dina L. Hamcrman
                                                                                                                          'George C. Godfrey
     February 20, 2020                                                                                                     Benjamin R. Alice

                                                                                                                              Craig M. Ccplcr
     ByECF                                                                                                                   Michael H. Recd
                                                                                                                              Alicia A. Tallbe
                                                                                                                          Cassandra M. Vogel
     Hon. Colleen McMahon
     United States District Court                                                                                            'Not adm111ed in NY
     Southern District of New York
     500 Pearl Street, Room 2550
     New York, New York 10007

                  Re:       O'Toole v. Reifler et al., 7:20-cv-1430 (CM) (S.D.N.Y.)
                                              r   r . -- ....
                                                    ~



     Dear Judge McMahon:

            We represent defendant/appellant Lisette Ackerberg ("Ackerberg") in the above-
     referenced bankruptcy appeal. We write jointly with counsel for Marianne O'Toole, as Chapter
     7 Trustee (the "Chapter 7 Trustee"), to respectfully request the Court stay all deadlines in the
     appeal because the parties have reached a settlement that has been submitted to the Bankruptcy
     Court for approval pursuant to Fed. R. Civ. P. 9019.

             Ackerberg filed this appeal pursuant to 28 U.S.C. § 158(a)(3)- together with a motion
     for leave to appeal - seeking to reverse a discovery order by the Bankruptcy Court. After
     Ackerberg filed her notice of appeal, the parties reached a settlement of the Chapter 7 Trustee's
     claims against Ackerberg. On February 4, 2020, the Chapter 7 Trustee filed a motion for
     approval of the settlement, which is scheduled for a hearing before the Bankruptcy Court on
     March 3, 2020. The parties anticipate the Bankruptcy Court will issue an order on the motion at
     or immediately after that hearing. If the Bankruptcy Court approves the settlement, this appeal
     would be moot.

            Accordingly, in the interests of judicial economy, the parties respectfully request this
     Court stay any deadlines on this bankruptcy appeal pending the Bankruptcy Court's decision on
     the pending Rule 9019 motion.

           _ W.:e-th:W:Htl}u:Eo:trr. for its attention to this matter.

.,
                                    I'                                 Respectfully,
'                                                                      YANKWITT LLP



                                                                 By:~
                                                                       CraigMCepr
     cc:     All Counsel (by ECF)
